       Case 1:17-cv-03574-SCJ Document 163 Filed 01/27/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ELAINE WATTS,                      )
                                   )
   Plaintiff,                      )               Civil Action No.
                                   )               1:17-cv-03574-SCJ
v.                                 )
                                   )
SILVERTON MORTGAGE                 )               JURY TRIAL DEMANDED
SPECIALISTS, INC.,                 )
                                   )
   Defendant.                      )
__________________________________ )

               PLAINTIFF ELAINE WATTS’ FIRST SUPPLEMENTAL
                       MOTION FOR ATTORNEY’S FEES

      Pursuant to Fed. R. Civ. P. 54, N.D. Ga. Local Rule 54 and 29 U.S.C. §

216(b) (FLSA) – and pursuant to this Court’s Orders of October 31, 2019 [Doc.

145] and November 19, 2019 [Doc. 147] – Plaintiff Elaine Watts respectfully files

this First Supplemental Motion for Attorney’s Fees.

      This Court has determined that “compensable activities include . . .

preparing and litigating the request for attorney’s fees.” Weissinger v. Murray, No.

1:06-CV-1544-TWT, 2009 U.S. Dist. LEXIS 56789, at *16 (N.D. Ga. July 2,

2009). To that end, Plaintiff hereby files this Motion seeking recovery of fees
          Case 1:17-cv-03574-SCJ Document 163 Filed 01/27/20 Page 2 of 4




incurred litigating her initial request for attorneys’ fees and expenses. [Docs. 149,

150-1].

       Plaintiff’s initial Motion for Attorney’s Fees & Expenses was filed on

November 22, 2019. [Doc. 149]. The time sought to be compensated in that

Motion covered the period from the beginning of this legal matter through

November 21, 2019 – the day before filing. [Doc. 149-8]. This Motion seeks

recovery for time spent in final drafting and completion of the Motion for

Attorney’s Fees and subsequent litigation through January 24, 2020 – including, in

particular, actions related to preparing Plaintiff’s Reply in support of that original

Motion. In the exercise of billing judgment, the undersigned has excluded all time

associated with seeking page or deadline extensions.

       In sum, Plaintiff now respectfully moves the Court for an additional1 award

of attorneys’ fees in the amount of $12,810.00. In support of this Supplemental

Motion, Plaintiff has filed a detailed itemization of her Counsel’s time & fees

incurred from November 22, 2019 through January 24, 2020, attached as Exhibit 1.



                      [Signature on next page]



1
 That is, in addition to the amount sought in Plaintiff’s initial Motion for Attorney’s Fees &
Expenses. [Doc. 149].
                                                 2
     Case 1:17-cv-03574-SCJ Document 163 Filed 01/27/20 Page 3 of 4




    Respectfully submitted, this 27th day of January 2020.

                                           /s/ Benjamin A. Stark
                                           Benjamin A. Stark, Esq.
                                           Georgia Bar No. 601867
BARRETT & FARAHANY, LLP
1100 Peachtree Street, NE
Suite 500
Atlanta, Georgia 30309




                                       3
        Case 1:17-cv-03574-SCJ Document 163 Filed 01/27/20 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ELAINE WATTS,                      )
                                   )
   Plaintiff,                      )                 Civil Action No.
                                   )                 1:17-cv-03574-SCJ
v.                                 )
                                   )
SILVERTON MORTGAGE                 )                 JURY TRIAL DEMANDED
SPECIALISTS, INC.,                 )
                                   )
   Defendant.                      )
__________________________________ )

                          CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of January 2020, I electronically filed

the foregoing Plaintiff Elaine Watts’ First Supplemental Motion for Attorney’s

Fees with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to all following attorneys of record.

      This 27th day of January 2020.

                                              /s/ Benjamin A. Stark
                                              Benjamin A. Stark, Esq.
                                              Georgia Bar No. 601867




                                          4
